DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Italy on 04/22/2020. It is noted, however, that applicant has not filed a certified copy of the IT 10/202000000 8623 application as required by 37 CFR 1.55. Applicant may need to file a request for corrected filing receipt in order to have the foreign document pulled and inserted into the file.

Response to Amendment
This office action is responsive to the amendment filed on 05/18/2022. As directed by the amendment: Claims 11, 17-18, and 21 have been amended, claims 1-10 have been cancelled, and no claims have been added. Thus, claims 11-21 are presently pending in the application.
Applicant’s amendments to claims 11, 14, 17-18, and 21 have overcome the previous 112 rejection previously set forth in the Non-Final Office Action mailed on 02/24/2022.

Response to Arguments
Applicant’s arguments and amendments with respect to the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn, so claims 11-21 are allowed. 

Allowable Subject Matter
Claims 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 11 is allowable because the prior art of record fails to disclose either singly or in combination the claimed subcutaneous fixing system wherein an intermediate point moves away from a folding axis when a base stop is folded back on itself along the folding axis.
Closest prior art: Rosenberg (US 2012/0078191) and Marlow (US 5571137).
Regarding Claim 11, Rosenberg and Marlow fail to teach among all the limitations or render obvious a subcutaneous fixing system comprising an intermediate point that moves away from a folding axis when a base stop folds back on itself along the folding axis, in combination with the structure and function as claimed.
Claims 12-21 are allowable due to their dependency on independent claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.I./            Examiner, Art Unit 3783    
                                                                                                                                                                                        /REBECCA E EISENBERG/Primary Examiner, Art Unit 3783